Judgment in the above-entitled cause was rendered April 22, 1919. The purported appeal was filed in this court October 28, 1919. June 4, 1920, defendant in error filed motion to dismiss the appeal upon several different grounds, among which is, that the appeal was not filed within six months from date of final judgment. Service of copies of such motion was duly made and acknowledged June 3, 1920, and no response has been made to same.
It appears from the files that no record was filed in this court until after the expiration of six months from the date of final judgment in the trial court.
Section 1, chap. 18, Sess. Laws 1910-11 (section 5255, Bunn's Ann. Sup.), reads as follows:
"All proceedings for reversing, vacating or modifying judgments, or final orders shall be commenced within six months from the rendition of the judgment or final order complained of; provided, that in case the person entitled to such proceedings be an infant, a person of unsound mind or imprisoned, such person shall have six months, exclusive of the time of such disability, to commence proceedings."
Under the foregoing statute, this court has no jurisdiction over the subject-matter in controversy; therefore the motion to dismiss is sustained and the appeal dismissed.
All the Justices concur.